Opinion by
Porter, J.,
We can add little to the opinion filed by the court below in entering judgment in favor of the plaintiff for $302.44 under the terms of the case stated. The traction company procured from the borough authorities the right to lay tracks upon Duquesne avenue provided the former should “pave or pay the reasonable cost of paving ” a certain portion of the street. If the company had themselves paved the street, the question raised here could not have arisen. They however chose the second alternative. It was nevertheless the company’s money that paid for the paving. It was in some sense a paving by •the company through the instrumentality of the city.
If however the paving be regarded as having been done by the borough itself then is the case well disposed of by the court below in saying “ The borough has been reimbursed by the traction company for the cost of the paving and it cannot again collect the cost of the same from the abutting properties.”
The assignments of error are dismissed and the judgment is affirmed.